Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonas on 7/21/2022.

The application has been amended as follows: 
In claim 2, line 1, please insert – is – after ‘surface’ and before ‘characterized’; 
In claim 8, line 2, please delete [at] and insert – a --;
In claim 11, line 2, at the beginning of the line, please delete [at];
In claim 12, line 5, after ‘hydrophilic’ and before the period, please insert --; the seal further comprising a second surface on a second component, wherein the first component and the second component are adjacent to each other at the first surface and the second surface, the first surface and the second surface face each other, and at least a portion of the first surface is not in physical contact with the second surface --;
Please cancel claim 13;
In claim 14, line 1, please delete [13] and insert – 12 --;
In claim 16, line 1, please delete [13] and insert – 12 --;
In claim 17, line 1, please delete [13] and insert – 12 --;
In claim 18, line 1, please delete [13] and insert – 12 --;
In claim 19, line 1, please delete [13] and insert – 12 --;
In claim 20, line 1, please delete [13] and insert – 12 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a seal between adjacent fenestration product components, the seal comprising a first surface on a first component, the first surface including a first region that is characterized by a first contact angle that is greater than 90 degrees and a second region adjacent to the first region that is hydrophilic, and a second surface on a second component, wherein the first component and the second component are adjacent to each other at the first surface and the second surface, the first surface and second surface face each other and at least a portion of the first surface is not in physical contact with the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633